UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2174



BAYVIEW LOAN SERVICING, LLC, A Delaware Corporation,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:07-cv-00708-RWT)


Submitted:   July 14, 2008                 Decided:   August 5, 2008


Before WILKINSON and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David H. Cox, Clifton M. Mount, JACKSON & CAMPBELL, P.C.,
Washington, D.C., for Appellant.    Rod Rosenstein, United States
Attorney, Richard Kay, Assistant United States Attorney, Baltimore,
Maryland; Stefan D. Cassella, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This appeal rises out of the criminal forfeiture of a

parcel of real property, and the district court’s dismissal of

Appellant Bayview Loan Servicing, LLC’s, (“Bayview”) complaint for

a declaratory judgment regarding its alleged interest as a third

party creditor in the property that was filed as a separate action,

outside of the ancillary proceeding in the criminal case.   Bayview

claims that the ancillary proceeding under 21 U.S.C. § 853(n)

(2000) commenced by the United States was not the exclusive means

for Bayview to assert its interests.    Bayview further claims that

the United States’ notice to potential interested parties was

statutorily defective and did not meet the requirements of due

process.    We affirm the district court’s order.

            We review de novo a district court’s order granting

summary judgment.     Dawkins v. Witt, 318 F.3d 606, 610 (4th Cir.

2003).     Summary judgment is appropriate when no genuine issue of

material fact exists and the moving party is entitled to judgment

as a matter of law.    See Fed. R. Civ. P. 56(c); Dawkins, 318 F.3d

at 610.    Summary judgment will be granted unless a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).

            In United States v. McHan, 345 F.3d 262, 268 (4th Cir.

2003), this court stated that § 853(n) provides a process to


                                - 2 -
protect a third party’s interest in forfeited property.      If the

third party establishes, in the ancillary proceeding, that he has

an interest in the forfeited property, and that interest satisfies

the criteria set forth in the statute, the court must modify the

order of forfeiture to include the third party’s interest. 21

U.S.C. § 853(n)(6); McHan, 345 F.3d at 268; see also De Almeida v.

United States, 459 F.3d 377, 381 (2d Cir. 2006) (the ancillary

proceeding serves to ensure that property belonging to third

parties who have been excluded from the criminal proceeding is not

inadvertently forfeited); United States v. Gilbert, 244 F.3d 888,

909 (11th Cir. 2001) (the ancillary proceeding creates an orderly

procedure whereby third parties who claim their property interests

have been forfeited in a criminal case can “challenge the validity

of the forfeiture order and establish their legitimate ownership

interests”).

          Furthermore, the ancillary proceeding under § 853(n) is

the exclusive remedy for third parties.   The statute prohibits any

person claiming an interest in the property from commencing an

action at law or in equity against the Government concerning the

person’s interest in the property.     21 U.S.C. § 853(k).     “The

petition authorized by § 853(n) is the exclusive avenue through

which a third party may protect his interest in property that has

been subject to a forfeiture order.”   McHan, 345 F.3d at 269; see

also United States v. Phillips, 185 F.3d 183, 188 (4th Cir. 1999)


                              - 3 -
(“§ 853(n) provides the exclusive means by which third parties can

establish an interest in forfeited property”); United States v.

Reckmeyer, 836 F.2d 200, 203 (4th Cir. 1987) (same).

           A third party is permitted to assert state law as a basis

for   determining   their   interest   in   the   property.     See   United

States v. Kennedy, 201 F.3d 1324, 1334 (11th Cir. 2000) (state

property law defines the interests of third parties); United

States v. Lester, 85 F.3d 1409, 1412 (9th Cir. 1996) (when a claim

is filed in the ancillary proceeding, court looks to state law to

see what interest the claimant has in the property and looks to the

federal statute to see if that interest is subject to forfeiture).

           Thus, Bayview’s exclusive remedy was to file a petition

in the ancillary proceeding during which it could have asserted

Maryland property law in support of its claim that it had an

interest in the property.

           We   find    the   Government     satisfied    the    statutory

requirements for providing notice.        See 21 U.S.C. § 853(n)(1).     We

further find Bayview was afforded due process.            The Government

provided notice reasonably certain to inform the person affected.

Dusenberry v. United States, 534 U.S. 161, 170 (2002).          Even after

the Government learned the first loan was satisfied, it was not

under an obligation to find out if there was a subsequent loan and

a new lien holder.     See Jones v. Flowers, 547 U.S. 220, 236 (2006)

(an “open ended search for a new address — especially when the


                                  - 4 -
State obligates the taxpayer to keep his address updated with the

tax collector . . . imposes burdens on the State significantly

greater than the several relatively easy options.”).

           We affirm the district court’s order.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 5 -